Warner, J.
According to the previous rulings of a majority of this Court, the defendant in the judgment did not, by his evidence, make out such a case as entitled him to any equitable relief, under the provisions of the Act of 1868. I concur .in reversing the judgment of the Court below, in this case, on the ground that the second section of the 'Relief Act of 1868, which authorizes the opening and scaling judgments rendered prior to the passage of that Act, is unconstitutional and void.Let the judgment of the Court below be reversed.
McCay, J., concurred, but wrote no opinion.